Citation Nr: 1111840	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-18 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a vertigo/equilibrium disorder, to include central vestibular condition, dizziness, and nausea, and as secondary to herbicide exposure.

2.  Entitlement to service connection for a right ear disorder, to include pain and cerumen impaction, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a left ear disorder, to include pain and cerumen impaction, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel	


INTRODUCTION

The Veteran had active service from June 1969 to February 1972, to include service in Vietnam from May 30, 1970, to April 28, 1971.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal a February 2009 decision, by the Department of Veterans Affairs (VA) Lincoln, Nebraska, Regional Office (RO). 

Based on the evidence of record, the Board has recharacterized the Veteran's respective service connection claims for (i) a central vestibular pathology, (ii) dizziness and (iii) nausea, as reflected on the title page.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's vertigo/equilibrium disorder, to include central vestibular condition, dizziness, and nausea (vertigo/equilibrium disorder), was not present in-service or until many years thereafter and is not related to service or to an incident of service origin, to include presumed herbicide exposure.

2.  The preponderance of the evidence shows that the Veteran's right ear disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include presumed herbicide exposure.

3.  The preponderance of the evidence shows that the Veteran's left ear disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include presumed herbicide exposure.



CONCLUSION OF LAW

1.  A vertigo/equilibrium disability was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A right ear disability was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A left ear disability was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in October 2008 and November 2008 letters, which were provided before the adjudication and subsequent readjudication of the Veteran's claims.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA and private treatment records have been obtained, as well as his Social Security Administration (SSA) folder.  What is more, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf and has declined the opportunity to testify at a Board hearing.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Although an appropriate medical examination and opinion was obtained with respect to the Veteran's service connection claims for right and left ear disorders, the Board finds that a VA examination related to his vertigo/equilibrium claim is not required as there the most probative evidence of record fails to support any conclusion that any such condition had its onset in service, was diagnosed within one-year of separation, was present continually since service and/or is related to military service or any incident therein, to include presumed herbicide exposure.  Thus, as to his service connection claim for a vertigo/equilibrium disorder, VA's duty to provide an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).

Service Connection Claims

The Veteran seeks service connection for (i) a vertigo/equilibrium disorder, to include central vestibular condition, dizziness, and nausea, and (ii) right and left ear disorders.  Specifically, he maintains that these respective conditions were caused by, and/or are related to service, to include herbicide exposure.  

	Applicable Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Vertigo/Equilibrium Disorder Claim

The Board notes that the medical evidence confirms currently diagnosed central vestibular pathology.  Thus, the determinative issue is whether the Veteran's current vertigo/equilibrium disorder is related to active service, to include herbicide exposure, and the Board will center the analysis to follow on this issue.  

	Background

Both the Veteran's June 1969 induction and January 1972 separation examination reports reflect no abnormalities of (i) the head, face, neck, and scalp; or (ii) neurological system.  Although the Veteran's service treatment records reflect in-service treatments and complaints for bilateral ear pain and cerumen build-up, as well as a May 1971 hospitalization for murine typhus, these records are negative of any treatment, diagnosis, or complains of any balance/equilibrium or nausea symptomatology.  

An April 2008 private treatment record documents the Veteran's treatment, following asymmetric audiological test results and complaints of dizziness.  At this time, the Veteran reported experiencing chronic nausea for 30 years and appropriate test results were "most consistent with a central vestibular pathology."  Ultimately, the private medical professional diagnosed the Veteran with a balance disorder; however, there is no suggestion or opinion that there is any relationship to his military service, to include herbicide exposure.  

In June 2008, the Veteran sought private treatment related to his vertigo/balance disorder.  At this time, the Veteran provided an account of constant dizziness, and nausea.  Nonetheless, this treatment record also does not reflect any indication that any of the Veteran's symptoms, complaints and/or diagnosis were caused by, and/or related to, his military service, to include herbicide exposure.  

The Veteran received VA treatment for his claimed conditions in June 2008, as well.  At this time, the Veteran reported symptoms, to include weakness and nausea (for approximately 6-to-7 years); however, the VA physician stated,

[w]hen [the Veteran was] asked again and again about lightheadedness, dizziness, or spinning sensation[s] he [said] he does not have any of those, but does tend to get some headaches[,]

He also denied any nausea symptoms.  Utilizing examination results and the Veteran's account of symptoms, the VA physician diagnosed a headache condition and undetermined atypical nausea, with no definite vertigo or dizziness.  Subsequently, in July 2008, upon reviewing additional neurological examination results, the VA physician indicated the Veteran had mild cerebral atrophy.  Nonetheless, these treatment records are absent any suggestion/opinion that any such diagnosis or symptoms were related to service, to include herbicide exposure.  

In August 2008, the Veteran sought VA treatment for an unrelated condition, but provided a relevant account of his vertigo/equilibrium symptomatology.  At this time, he reported that his dizziness and nausea had increased in frequency, with the onset of such symptoms approximately in the prior 8 to 10 years. 

In addition to the records highlighted herein, lay statements and various other medical records have also been associated with the claims folder.  Although each is not summarized in detail, these pieces of evidence are consistent with the evidence discussed above and without question has been considered in evaluating the Veteran's claim.

	Analysis

As an initial matter, the Veteran has confirmed service in the Republic of Vietnam, from May 30, 1970, to April 28, 1971, and is presumed that he was indeed exposed to an herbicide agent, such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(ii).  As such, service connection may be granted on the basis of presumed herbicide exposure; however, in the present circumstance, presumptive service connection is not warranted for a central vestibular condition, for such condition is not among the stipulated conditions.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Despite the unavailability of presumptive service connection based on herbicide exposure for the claimed disability, this is not fatal to the Veteran's claim because service connection may be established with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The principal evidence linking a current vertigo/equilibrium disorder to military service, to include herbicide exposure, is the Veteran's own statements.  However, the Veteran does not have the training or expertise to provide a competent, much less probative, medical opinion to this effect, as he is unable to provide an opinion (i) based on sufficient facts and data, (ii) based on application of reliable principles and methods, and (iii) to reliably apply the principles and methods to the present fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Jandreau, 492 F.3d at 1376-77.  Further, the Board finds any account by the Veteran, of having vertigo, equilibrium and/or nausea in-service or since separation, is not credible given the other evidence of record.  As such, his statements are insufficient to provide the necessary nexus to service, to include herbicide exposure, and any vertigo/equilibrium disorder.  Davidson, supra.

The Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, the Board, when considering whether lay evidence is satisfactory, properly considers any internal inconsistencies, facial plausibility and consistency of provided statements with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  

Without question, the Veteran is competent to provide an account of in- and post-service vertigo/equilibrium symptomatology; however, in this case, the Board finds any such account to be inconsistent with the evidence of record and thus not credible.  Although he has provided a consistent account of an increased symptomatology throughout the pendency of this appeal, a relevant April 2008 private treatment record is negative of any account of experiencing continuous symptoms since separation and only reflects an approximately 30 year history of symptomatology, placing the onset of such symptoms at several years after separation.  Conversely, when seeking unrelated VA treatment in August 2008, the Veteran placed the onset relevant symptoms at least 16 years after separation.  What is more, at a June 2008 VA treatment, when explicitly questioned about his vertigo, equilibrium or nausea symptoms, the Veteran denied experiencing any such symptoms.  In addition, the first medical evidence of any vertigo, equilibrium and/or nausea-related treatment and/or complaint is almost three and one-half decades after the Veteran separated from service.  The Board finds that this post-service period without complaints or treatment to be highly probative evidence that there has not been a continuity of symptomatology and weighs against any contention to the contrary.  

What is more, prior to seeking VA compensation, the Veteran's post-service treatment records are negative of any account of experiencing vertigo/equilibrium symptoms in-service and/or since separation, which further lessens the credibility of any such statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  Thus, in light of the lack of any record of treatment for any vertigo/equilibrium problems for more than three decades after service, and given the internal inconsistency of his accounts, the Board finds any of the Veteran's reports of continuity symptomatology since separation not to be credible.  See Dalton, Caluza, supra.

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Significantly, the Board finds that there is no medical evidence of record weighing in favor of the Veteran's service connection claim for a vertigo/equilibrium disorder, to include as secondary to herbicide exposure.  The service treatment records are negative of any complaints and/or treatment, related to any vertigo/equilibrium or nausea condition.  What is more, there is no post-service medical evidence suggesting, much less opining, that any vertigo/equilibrium condition may be related to military service, to include presumed herbicide exposure.  In sum, no competent medical evidence of record suggests that any current vertigo/equilibrium disorder was incurred in, and/or caused by, the Veteran's military service or any incident therein, to include herbicide exposure.  

In sum, although the Veteran is competent to report having vertigo/equilibrium problems in service, there is no medical or otherwise competent, credible evidence of record that links any current vertigo/equilibrium disorder to service or to any event therein, to include presumed herbicide exposure.  See Davidson, supra; Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004); see also Barr, supra.  Further, the earliest evidence of any treatment and/or complaint of a vertigo/equilibrium condition is three and one-half decades after separation from service.  Thus, the preponderance of the evidence is against the claim and therefore service connection must be denied.  

Right and Left Ear Disorders

The Veteran received in-service treatment, in September 1970 and October 1970, for bilateral ear pain and cerumen build-up; however, his January 1972 separation examination noted no abnormalities of the (i) head, face, neck, and scalp; or (ii) ears, to include internal and external canals.  He essentially contends that his currently diagnosed otalgia is related to his in-service complaints

The medical evidence shows that his external ears have been without deformity, his auditory canal structure and cerumen quantity have been normal and his tympanic membranes have been intact, with normal landmarks and good mobility, during the period under review, to include private treatment records, dated in April 2008 and June 2008, and a January 2009 VA examination report.  

The medical evidence reflects that the Veteran has been diagnosed as having bilateral otalgia at his January 2009 VA ear disease examination.  As such, he has a current disability.  The only competent medical opinion of record squarely addressing the determinative issue of nexus, however, is highly probative and indicates that the Veteran does not have a right and/or left ear disability related to service, to include presumed herbicide exposure.  Significantly, the January 2009 VA examiner's opinion was based on the medical professional's expertise and a clear analysis of the medical and lay evidence of record, to include the Veteran's account of symptomatology and current examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Without question, the Board has considered the Veteran's opinion that he has a right and/or left ear disorder related to military service, to include presumed herbicide exposure.  Nevertheless, he does not have the medical training or expertise to provide a competent opinion to this effective.  See 38 C.F.R. § 3.159(a); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim.  As such, service connection for right and left ear disabilities must be denied.


ORDER

Service connection for a vertigo/equilibrium disorder is denied.  

Service connection for a right ear disorder is denied.  

Service connection for a left ear disorder is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


